Citation Nr: 0105500	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  96-23 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to February 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Providence, Rhode 
Island, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in March 1996 denying service connection for a 
cervical spine condition.  The veteran is now under the 
jurisdiction of the St. Petersburg, Florida RO.  

The Board notes that a claim of entitlement to benefits under 
38 C.F.R. § 4.30 for a period of convalescence from June 1, 
1993, through July 31, 1993, that was also denied and 
appealed was subsequently granted by the RO in May 1996.  
Accordingly, that claim is not for consideration.  


REMAND

The Board notes that in June 1995 a VA neurologist opined 
that the veteran had cervical degenerative disc and bone 
disease, cervical radiculopathy, status post old compression 
fracture of C5, moderate cervical spinal canal, left lateral 
[illegible] and neural foramen compression secondary to 
above-described conditions.  He added:  "It is my 
impression, that described above problems causaly [sic] and 
timely related to the reported 1953 neck injury."  It is not 
clear that the examiner reviewed the veteran's entire medical 
record, to include his service medical records, when he 
formed that opinion.

In April 1996 the veteran stated that his cervical spine 
disability was caused by the surgery for his service 
connected disorder.

At his hearing before the hearing officer in August 1996 the 
veteran reported that immediately after leaving service in 
February 1956, after having been home a week, he sought 
treatment for his neck problems at the VA on Hope Street.  
The Board notes that in a report of a VA Compensation and 
Pension examination conducted in October 1956 the veteran 
stated he went to the shop doctor at Dartmouth Finishing Co., 
in New Bedford, Massachusetts, his place of employment, in 
June 1956 because he hurt his back at work.  It is not clear 
whether records have been requested from Dartmouth Finishing 
Co.; to the extent they might include medical information 
that might support his claim, the veteran should be afforded 
the opportunity to submit them if he chooses to do so.  The 
Board also notes that in November 1957 the veteran reported 
he had been examined by the orthopedic section at the VA 
medical facility on Hope Street.  The RO responded by 
reporting that records of that treatment were reviewed but 
did not support an increased rating.  Copies of those records 
are not in the claims folder.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  It is requested that the RO contact 
the veteran and ask him to identify all 
treatment facilities at which he has been 
treated for his cervical spine disability 
since his discharge from active duty, 
including any treatment he received from 
his "shop doctor" in June 1956.  The RO 
is requested to obtain all records, which 
are not on file. 

2.  The RO should take the appropriate 
action in order to obtain copies of the 
records pertaining to treatment at the VA 
facility located on Hope St., Providence 
Rhode Island for 1956 and 1957.

3.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity and etiology of any 
cervical spine disability.  The claims 
folder and a copy of this Remand are to be 
furnished to the examiner in conjunction 
with the examination.  All testing deemed 
necessary should be performed.  Following 
the examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any cervical spine disability 
diagnosed is related to service.  If no, 
whether it is as likely as not that any 
current cervical disability diagnosed was 
caused or is aggravated by a service-
connected disability.  A complete 
rationale for any opinion expressed should 
be included in the examination report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  Thereafter, the RO should re-
adjudicate the issue of service connection 
for a cervical spine disability on direct 
and secondary bases.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, to include 
service connection on a secondary basis.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





